     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 1 of 39

 1   Michael Louis Kelly (SBN 82063)
     mlk@kirtlandpackard.com
 2   Behram V. Parekh (SBN 180361)
     bvp@kirtlandpackard.com
 3
     Ruth Rizkalla (SBN 224973)
 4   rr@kirtlandpackard.com
     KIRTLAND & PACKARD LLP
 5   1638 S Pacific Coast Hwy
     Redondo Beach, CA 90277
 6   Tel: (310) 536-1000 / Fax: (310) 536-1001
 7
     Daniel A. Nigh
 8   Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A.
     316 S. Baylen Street, Suite 600
 9   Pensacola, FL 32502
     Phone: (850) 435-7013
10   Fax: (850) 436-6013
     Email: dnigh@levinlaw.com
11

12
     Attorneys for Plaintiff
13

14                             UNITED STATES DISTRICT COURT FOR THE
15

16                                 EASTERN DISTRICT OF CALIFORNIA
17

18   Kevork Avedikian, an Individual,              Case No. 1:19-at-121

19                             Plaintiffs,         COMPLAINT AND DEMAND FOR
                                                   JURY TRIAL
20
                    v.
21                                                 JURY TRIAL DEMANDED
     Zhejiang Huahai Pharmaceutical Co., Ltd,
22   Prinston Pharmaceutical, Inc. dba Solco
     Healthcare US, LLC, Solco Healthcare US,
23   LLC, and Huahai U.S., Inc.
24                              Defendants.
25

26

27

28

                                               1
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 2 of 39

 1
                                         I.     INTRODUCTION
 2

 3          Plaintiff brings this Complaint as a result of Plaintiff’s development of Stomach Cancer,

 4   as a result of taking an adulterated, misbranded, and unapproved medication designed,

 5   manufactured, marketed, distributed, packaged, and sold by Defendants.
 6

 7                                            II.   PARTIES

 8       I. PLAINTIFF

 9   1. At all relevant times, Plaintiff Kevork Avedikian was and is a resident of the City of Fresno,
10
         County of Fresno, in the State of California.
11

12       II. DEFENDANTS
13              1. Active Pharmaceutical Manufacturers
14
                     i. Zhejiang Huahai Pharmaceutical Co., Ltd
15
     2. Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. is a Chinese corporation, with its
16
         principal place of business at Xunqiao, Linhai, Zhejiang 317024, China. The company also
17
         has a United States headquarters located at 2009 Eastpark Blvd., Cranbury, NJ 08512.
18

19   3. Zhejiang Huahai Pharmaceutical Co., Ltd. is the parent company of subsidiaries Prinston

20       Pharmaceutical Inc., Solco Healthcare, LLC, and Huahai U.S., Inc.
21   4. The valsartan-containing drugs made by Zhejiang Huahai Pharmaceutical Co. Ltd. are
22
         distributed in the United States by three companies: Major Pharmaceuticals; Teva
23
         Pharmaceutical Industries, Ltd.; and Solco Healthcare.1
24

25

26

27
     1https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm;
28   https://www.nytimes.com/2018/07/16/health/fda-blood-pressure-valsartan.html

                                            2
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 3 of 39

 1              2. Drug Manufacturers
 2                  i. Prinston Pharmaceutical, Inc. dba Solco Healthcare US, LLC
 3
     5. Defendant Prinston Pharmaceutical, Inc., dba Solco Healthcare US, LLC2 is a Delaware
 4
         corporation, with its principal place of business at 2002 Eastpark Blvd., Cranbury, New Jersey
 5
         08512.3
 6

 7   6. Solco Healthcare U.S., LLC is a fully owned subsidiary of Prinston Pharmaceutical, Inc. and

 8       Zhejiang Huahai Pharmaceutical Co, Ltd.

 9                    ii. Solco Healthcare US, LLC
10   7. Defendant Solco Healthcare US, LLC is a Delaware corporation, with its principal place of
11
         business located at 2002 Eastpark Boulevard, Suite A, Cranbury, New Jersey 08512.
12
     8. Solco Healthcare US, LLC is a fully owned subsidiary of Prinston Pharmaceutical, Inc. and
13
         Zhejiang Huahai Pharmaceutical, Ltd.4
14

15
                3. Other Entities
16
                    ii. Huahai U.S., Inc.
17
     9. Defendant Huahai U.S., Inc. is a New Jersey corporation, with its principal place of business
18

19       at 2001 (and 2002) Eastpark Boulevard, Cranbury, NJ 08512.5

20   10. Defendant Huahai US Inc. is a subsidiary of Zhejiang Huahai Pharmaceutical Ltd., Co.

21
                               III.    JURISDICTION AND VENUE
22

23   11. This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332,

24       because there is complete diversity of citizenship between Plaintiff and the Defendants, and
25

26
     2 https://www.fda.gov/Safety/Recalls/ucm613504.htm
     3
27     http://solcohealthcare.com/about-us.html.
     4
       http://solcohealthcare.com/about-solco.html.
28   5
       https://www.huahaius.com/contact.html.

                                           3
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 4 of 39

 1      because Plaintiff allege an amount in controversy in excess of $75,000, exclusive of interest
 2      and costs.
 3
     12. The court has personal jurisdiction over Defendants because at all relevant times they have
 4
        engaged in substantial business activities in the State of California. At all relevant times
 5
        Defendants transacted, solicited, and conducted business in California through their
 6

 7      employees, agents, and/or sales representatives, and derived substantial revenue from such

 8      business in California.

 9   13. Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial portion
10
        of the wrongful acts upon which this lawsuit is based occurred in this District. Venue is also
11
        proper pursuant to 28 U.S.C. § 1391(c), because Defendants are all corporations that have
12
        substantial, systematic, and continuous contacts in the State of California, and they are all
13
        subject to personal jurisdiction in this District.
14

15
                                  IV.    PLAINTIFF’S MEDICATION
16
     14. The medication in question in this case is a drug that Defendants marketed and sold under the
17
        name “valsartan.”
18

19   15. Valsartan is a generic version of the brand-name medication, Diovan.

20   16. Valsartan is used to treat high blood pressure and heart failure, and to improve a patient’s
21      chances of living longer after a heart attack.
22
     17. Valsartan is classified as an angiotensin receptor blocker (ARB) that is selective for the type
23
        II angiotensin receptor. It works by relaxing blood vessels so that blood can flow more easily,
24
        thereby lowering blood pressure.
25

26   18. Valsartan can be sold by itself or as a single pill which combines valsartan with amlodipine or

27      HCTZ (or both).

28   19. The drug binds to angiotensin type II receptors (AT1), working as an antagonist.

                                            4
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 5 of 39

 1   20. The patents for Diovan and Diovan/hydrochlorothiazide expired in September 2012.6
 2   21. Shortly after the patent for Diovan expired, the FDA began to approve generic versions of the
 3
         drug.
 4

 5       I. NDMA
 6   22. N-nitrosodimethlyamine, commonly known as NDMA, is an odorless, yellow liquid.7
 7
     23. According to the U.S. Environmental Protection Agency, “NDMA is a semivolatile chemical
 8
         that forms in both industrial and natural processes.”8
 9
     24. NDMA can be unintentionally produced in and released from industrial sources through
10

11       chemical reactions involving other chemicals called alkylamines.

12   25. The American Conference of Governmental Industrial Hygienists classifies NDMA as a

13       confirmed animal carcinogen.9
14
     26. The US Department of Health and Human Services (DHHS) similarly states that NDMA is
15
         reasonably anticipated to be a human carcinogen.10 This classification is based upon DHHS’s
16
         findings that NDMA caused tumors in numerous species of experimental animals, at several
17
         different tissue sites, and by several routes of exposure, with tumors occurring primarily in the
18

19       liver, respiratory tract, kidney, and blood vessels.11

20

21

22
     6 https://www.forbes.com/sites/larryhusten/2012/09/25/another-one-bites-the-dust-diovan-patent-
23   expires-but-generic-valsartan-is-mia/#4b43eaf92833.
     7
        https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf.
24   8
        https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
     17_508.pdf.
25   9
        https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
26   17_508.pdf.
     10
        https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-
27   15-17_508.pdf.
     11
        https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-
28   15-17_508.pdf.

                                             5
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 6 of 39

 1   27. Exposure to NDMA can occur through ingestion of food, water, or medication containing
 2        nitrosamines.12
 3
     28. Exposure to high levels of NDMA has been linked to liver damage in humans.13
 4
     29. According to the Agency for Toxic Substances and Disease Registry, “NDMA is very
 5
          harmful to the liver of humans and animals. People who were intentionally poisoned on one
 6

 7        or several occasions with unknown levels of NDMA in beverage or food died of severe liver

 8        damage accompanied by internal bleeding.”14

 9   30. Other studies showed an increase in other types of cancers, including but not limited to,
10
          stomach, colorectal, intestinal, and other digestive tract cancers.
11
     31. On July 27, 2018, the FDA put out a press release, explaining the reason for its concern
12
          regarding the presence of NDMA found in valsartan-containing drugs. In that statements, It
13
          provided, in relevant part:
14

15           NDMA has been found to increase the occurrence of cancer in animal
             studies…Consuming up to 96 nanograms NDMA/day is considered reasonably safe for
16           human ingestion.2
             …
17           The amounts of NDMA found in the recalled batches of valsartan exceeded these
             acceptable levels.15
18

19   32. The Environmental Protection Agency classified NDMA as a probable human carcinogen

20        “based on the induction of tumors at multiple sites in different mammal species exposed to
21        NDMA by various routes.”16
22

23
     12
24      https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
     17_508.pdf.
25   13
        https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
26   17_508.pdf.
     14
        https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf, p. 2.
     15
27      https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
     16
        https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
28   17_508.pdf.

                                              6
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 7 of 39

 1        II. NDEA.
 2   33. N-Nitrosodiethylamine, often referred to as NDEA, is a yellow, oily liquid that is very soluble
 3
          in water.17
 4
     34. Like NDMA, NDEA is also classified as a probable human carcinogen and a known animal
 5
          carcinogen.18
 6

 7   35. NDEA is an even more potent carcinogen than NDMA.

 8   36. According to the U.S. Environmental Protection Agency, even short-term exposure to NDEA

 9        can damage the liver in humans. Animal studies also demonstrate that chronic ingestion of
10
          NDEA can cause liver tumors and other types of tumors as well, including in the kidneys.
11
     37. Hematological effects were also reported in animal studies.19
12
     38. Tests conducted on rats, mice, and hamsters demonstrated that NDEA has high to extreme
13
          toxicity from oral exposure.20
14

15   39. The New Jersey Department of Health notes that NDEA “should be handled as a

16        CARCINOGEN and MUTAGEN – WITH EXTREME CAUTION.”21

17   40. The New Jersey Department of Health also states that “[t]here may be no safe level of
18
          exposure to a carcinogen, so all contact should be reduced to the lowest possible level.”22
19
     41. The New Jersey Department of Health notes that NDEA is classified as a probable human
20
          carcinogen, as it has been shown to cause liver and gastrointestinal tract cancer, among
21
          others.23
22

23
     17
24      https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
     18
        https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/68448a-eng.php; see also
25   https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620499.htm.
     19
26      https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
     20
        https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
     21
27      https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf (emphasis in original).
     22
        https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf.
28   23
        https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf.

                                             7
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 8 of 39

 1        III. FORMATION OF NITROSAMINES IN THE SUBJECT DRUGS
 2   42. NDMA and NDEA are both considered genotoxic compounds, as they both contain nitroso
 3
           groups, which are gene-mutating groups.24
 4
     43. Upon information and belief, the reason Defendants’ manufacturing process produced these
 5
           compounds is linked to the tetrazole group that most ARB drugs have. Solvents used to
 6

 7         produce the tetrazole ring, such as N-Dimethylformamide (DMF), can result in the formation

 8         of drug impurities or new active ingredients, such as NDMA and NDEA, as a byproduct of

 9         the chemical reactions.25
10
     44. The pharmaceutical industry has been aware of the potential for the formation of nitrosamines
11
           in pharmaceutical drugs at least as far back as 2005.26
12

13        IV. RECALLS
14
     45. Upon information and belief, Plaintiff states that the presence of NDMA and NDEA in the
15
           valsartan-containing drugs is due to a manufacturing change that took place on or around
16
           2012.27
17

18
              A. U.S. Recalls
19
     46. On July 13, 2018, the Food and Drug Administration announced a recall of certain batches of
20
           valsartan-containing drugs after finding NDMA in the recalled product. The products subject
21
           to this recall were some of those which contained the active pharmaceutical ingredient (API)
22

23
     24
24      https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-miss-
     them-0001.
25   25
        https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-miss-
26   them-0001.
     26
        http://www.pharma.gally.ch/UserFiles/File/proofs%20of%20article.pdf.
     27
27      See https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/67552a-eng.php; see also
     https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CDERFOIA
28   ElectronicReadingRoom/UCM621162.pdf.

                                              8
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 9 of 39

 1        supplied by Zhejiang Huahai Pharmaceuticals.”28        FDA further noted that the valsartan-
 2        containing drugs being recalled “does not meet our safety standards.”29
 3
     47. The recall notice further stated, “Zhejiang Huahai Pharmaceuticals has stopped distributing its
 4
          valsartan API and the FDA is working with the affected companies to reduce or eliminate the
 5
          valsartan API impurity from future products.”30
 6

 7   48. As of September 28, 2018, FDA placed Zhejiang Huahai Pharmaceuticals Co, Ltd. on import

 8        alerts, which halted all API made by the company from entering the United States. This was

 9        the product of an inspection of Zhejiang Huahai’s facility.31
10
     49. FDA’s recall notice also stated that the presence of NDMA in the valsartan-containing drugs
11
          was “thought to be related to changes in the way the active substance was manufactured.”32
12
     50. The recall was limited to “all lots of non-expired products that contain the ingredient valsartan
13
          supplied to them by [the Active Pharmaceutical Manufacturer (API)] supplied by this specific
14

15        company.”

16   51. On July 18, 2018, FDA put out another press release about the recall, noting its determination
17        that “the recalled valsartan products pose an unnecessary risk to patients.”33
18
     52. After the initial recall in July, 2018, the list of valsartan-containing medications discovered to
19
          contain NDMA continued to grow.
20
     53. On August 9, 2018, FDA announced that it was expending the recall to include valsartan-
21
          containing products manufactured by another API manufacturers, Hetero Labs Limited,
22

23        labeled as Camber Pharmaceuticals, Inc., as these recalled pills also contained unacceptable
     28
24      https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
     29
        https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
25   30
        https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
     31
26
     https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CDERFOIA
27   ElectronicReadingRoom/UCM621162.pdf.
     32
        https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
28   33
        https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.

                                             9
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 10 of 39

 1        levels of NDMA.34 FDA noted, “Hetero Labs manufactures the API for the Camber products
 2        using a process similar to Zhejiang Huahai Pharmaceuticals.”35
 3
     54. On October 5, 2018, FDA posted the results of some testing conducted on samples of recalled
 4
          valsartan tablets. Noting that “consuming up to 0.096 micrograms of NDMA per day is
 5
          considered reasonably safe for human ingestion based on lifetime exposure,” the results of
 6

 7        the testing showed levels ranging from 0.3 micrograms up to 17 micrograms36 (emphasis

 8        added). Thus, the pills contained somewhere between 3.1 and 177 times the level of

 9        NDMA deemed safe for human consumption. Subsequent testing revealed levels as high
10
          as 20 micrograms, which is 208.3 times the safe level.
11
     55. By way of comparison, NDMA is sometimes also found in water and foods, including meats,
12
          dairy products, and vegetables. The U.S. Health Department set strict limits on the amount of
13
          NDMA that is permitted in each category of food, but these limits are dwarfed by the amount
14

15        of NDMA present in the samples of the valsartan-containing medications referenced above.

16        For example, cured meat is estimated to contain between 0.004 and 0.23 micrograms of
17        NDMA.37
18
     56. On November 21, 2018, FDA announced a new recall, this time because NDEA was detected
19
          in the tablets. Additional recalls of valsartan-containing tablets which were found to contain
20
          NDEA followed.      These recall notices also stated that the recalls related to unexpired
21
          valsartan-containing products.38
22

23   57. Over the course of the fall and winter of 2018, NDMA and NDEA continued to be detected

24        across so many brands of valsartan (including those ingested by Plaintiff) and other ARB
25
     34
26      https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
     35
        https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
     36
27      https://www.fda.gov/Drugs/DrugSafety/ucm622717.htm.
     37
        https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
28   38
        https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.

                                             10
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 11 of 39

 1        drugs that the FDA imposed interim limits for NDMA and NDEA in ARBs to prevent drug
 2        shortages.    In doing so, FDA reminded “manufacturers that they are responsible for
 3
          developing and using suitable methods to detect impurities, including when they make
 4
          changes to their manufacturing processes. If a manufacturer detects a new impurity or high
 5
          level of impurities, they should fully evaluate the impurities and take action to ensure the
 6

 7        product is safe for patients.”39

 8
                  4. Recalls in Other Countries
 9
     58. The European Medicines Agency (EMA) also recalled many batches of valsartan-containing
10

11        drugs. According to the agency, “[t]he review of valsartan medicines was triggered by the

12        European Commission on 5 July 2018…On 20 September 2018, the review was extended to

13        include medicines containing cadesartan, Irbesartan, losartan and Olmesartan.”40
14
     59. In light of the EMA’s findings, Zhejiang Huahai Pharmaceutical Co., Ltd., along with another
15
          API manufacturer, Zhejiang Tianyu, are not presently authorized to produce valsartan for
16
          medications distributed in the European Union.41
17
     60. Health Canada also issued a recall of valsartan-containing medications on July 9, 2018, noting
18

19        the presence of NDMA as the reason. Health Canada similarly stated that NDMA is a

20        potential human carcinogen.42
21

22                       V.     THE FEDERAL REGULATORY LANDSCAPE

23        I. THE  GENERIC MEDICATION IS SUPPOSED TO BE CHEMICALLY THE SAME AS A BRAND
              NAME.
24

25   39
        https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
     40
26      https://www.ema.europa.eu/en/medicines/human/referrals/angiotensin-ii-receptor-antagonists-
     sartans-containing-tetrazole-group.
     41
27      https://www.ema.europa.eu/en/news/update-review-valsartan-medicines.
     42
        http://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/67202a-eng.php#issue-
28   problem.

                                              11
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 12 of 39

 1   61. According to FDA, “[a] generic drug is a medication created to be the same as an already
 2        marketed brand-name drug in dosage form, safety, strength, route of administration, quality,
 3
          performance characteristics, and intended use. These similarities help to demonstrate
 4
          bioequivalence, which means that a generic medicine works in the same way and provides
 5
          the same clinical benefit as its brand-name version. In other words, you can take a generic
 6

 7        medicine as an equal substitute for its brand-name counterpart.”43

 8   62. While brand-name medications undergo a more rigorous review before being approved,

 9        generic manufacturers are permitted to submit an abbreviated new drug application (ANDA),
10
          which only requires a generic manufacturer to demonstrate that the generic medicine is the
11
          same as the brand name version in the following ways:
12
             a. The active ingredient in the generic medicine is the same as in the brand-name
13
                 drug/innovator drug.
14

15           b. The generic medicine has the same strength, use indications, form (such as a tablet or

16               an injectable), and route of administration (such as oral or topical).
17           c. The inactive ingredients of the generic medicine are acceptable.
18
             d. The generic medicine is manufactured under the same strict standards as the brand-
19
                 name medicine.
20
             e. The container in which the medicine will be shipped and sold is appropriate, and the
21
                 label is the same as the brand-name medicine's label.44
22

23   63. The subject drugs ingested by Plaintiff were approved by the FDA, which assumed based

24        upon Defendants’ representations that these drugs met the above criteria.
25
     43
26     https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm
     (emphasis in original).
     44
27
     https://www.fda.gov/Drugs/ResourcesForYou/Consumers/BuyingUsingMedicineSafely/Generic
28   Drugs/ucm167991.htm.

                                             12
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 13 of 39

 1   64. ANDA applications do not require drug manufacturers to repeat animal studies or clinical
 2        research on ingredients or dosage forms already approved for safety and effectiveness.45
 3
     65. Further, because generic drugs are supposed to be nearly identical to their brand-name
 4
          counterparts, they are also supposed to have the same risks and benefits.46
 5

 6        II. MISBRANDED AND ADULTERATED DRUGS
 7
     66. The manufacture of any misbranded or adulterated drug is prohibited under federal law.47
 8
     67. The introduction into commerce of any misbranded or adulterated drug is similarly
 9
          prohibited.48
10

11   68. Similarly, the receipt in interstate commerce of any adulterated or misbranded drug is also

12        unlawful.49

13   69. A drug is adulterated:
14
             a. “if it has been prepared, packed, or held under unsanitary conditions whereby it may
15
                 have been contaminated with filth, or whereby it may have been rendered injurious to
16
                 health;”50
17
             b. “if it is a drug and the methods used in, or the facilities or controls used for, its
18

19               manufacture, processing, packing, or holding do not conform to or are not operated or

20               administered in conformity with current good manufacturing practice…as to safety
21               and has the identity and strength, and meets the quality and purity characteristics,
22
                 which it purports or is represented to possess;”51
23

24
     45
        https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm.
25   46
        https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm.
     47
26      21 U.S.C. § 331(g).
     48
        21 U.S.C. § 331(a).
     49
27      21 U.S.C. § 331(c).
     50
        21 U.S.C. § 351(a)(2)(A).
28   51
        21 U.S.C. § 351(a)(2)(B).

                                              13
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 14 of 39

 1          c. “If it purports to be or is represented as a drug the name of which is recognized in
 2              an official compendium, and … its quality or purity falls below, the standard set forth
 3
                in such compendium. … No drug defined in an official compendium shall be deemed
 4
                to be adulterated under this paragraph because it differs from the standard of strength,
 5
                quality, or purity therefor set forth in such compendium, if its difference in strength,
 6

 7              quality, or purity from such standard is plainly stated on its label.”52

 8          d. “If it is a drug and any substance has been (1) mixed or packed therewith so as to

 9              reduce its quality or strength or (2) substituted wholly or in part therefor.”53
10
     70. A drug is misbranded:
11
            a. “If its labeling is false or misleading in any particular.”54
12
            b. “If     any   word,     statement,   or   other   information   required…to     appear   on
13
                the label or labeling is not prominently placed thereon…in such terms as to render it
14

15              likely to be read and understood by the ordinary individual under customary

16              conditions of purchase and use.”55
17          c. If the labeling does not contain, among other things, “the proportion of each active
18
                ingredient…”56
19
            d. “Unless its labeling bears (1) adequate directions for use; and (2) such adequate
20
                warnings … against unsafe dosage or methods or duration of administration or
21
                application, in such manner and form, as are necessary for the protection of users,
22

23              …”57

24

25   52
        21 U.S.C. § 351(b).
     53
26      21 U.S.C. § 351(d).
     54
        21 U.S.C. § 352(a)(1).
     55
27      21 U.S.C. § 352(c).
     56
        21 U.S.C. § 352(e)(1)(A)(ii)
28   57
        21 U.S.C. § 352(f).

                                             14
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 15 of 39

 1            e. “If it purports to be a drug the name of which is recognized in an official compendium,
 2                unless it is packaged and labeled as prescribed therein.”58
 3
              f. “if it is an imitation of another drug;”59
 4
              g. “if it is offered for sale under the name of another drug.”60
 5
              h. “If it is dangerous to health when used in the dosage or manner, or with the frequency
 6

 7                or duration prescribed, recommended, or suggested in the labeling thereof.”61

 8            i. If the drug is advertised incorrectly in many manner;62 or

 9            j. If the drug’s “packaging or labeling is in violation of an applicable regulation…”63
10
     71. As articulated in this Complaint, Defendants’ unapproved drug was misbranded and
11
           adulterated in violation of all of the above-cited reasons.
12
          III. THE DRUG INGESTED BY PLAINTIFF WAS NOT VALSARTAN, BUT A NEW, UNAPPROVED,
13             VALSARTAN-CONTAINING DRUG
14
     72. The FDA’s website provides the definition for a drug:
15
              The Federal Food Drug and Cosmetic Act (FD&C Act) and FDA regulations define the
16            term drug, in part, by reference to its intended use, as “articles intended for use in the
              diagnosis, cure, mitigation, treatment, or prevention of disease” and “articles (other than
17            food) intended to affect the structure or any function of the body of man or other animals.”
              Therefore, almost any ingested or topical or injectable product that, through its label or
18
              labeling (including internet websites, promotional pamphlets, and other marketing
19            material), is claimed to be beneficial for such uses will be regulated by FDA as a
              drug. The definition also includes components of drugs, such as active pharmaceutical
20            ingredients.64
21   73. 21 C.F.R. § 210.3(b)(7) defines an “active ingredient” in a drug as “any component that is
22
           intended to furnish pharmacological activity or other direct effect in the diagnosis, cure,
23   58
        21 U.S.C. § 352(g).
     59
24      21 U.S.C. § 352(i)(2).
     60
        21 U.S.C. § 352(i)(3).
25   61
        21 U.S.C. § 352(j).
     62
26      21 U.S.C. § 352(n).
     63
        21 U.S.C. § 352(p).
     64
27
     https://www.fda.gov/ForIndustry/ImportProgram/ImportBasics/RegulatedProducts/ucm511482.ht
28   m#drug.

                                              15
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 16 of 39

 1         mitigation, treatment, or prevention of disease, or to affect the structure or any function of the
 2         body of man or other animals. The term includes those components that may undergo
 3
           chemical change in the manufacture of the drug product and be present in the drug product in
 4
           a modified form intended to furnish the specified activity or effect.”65
 5
     74. NDMA and NDEA both have the ability to cause cancer by triggering genetic mutations in
 6

 7         humans. This mutation affects the structure of the human body, and thus, NDMA and NDEA

 8         are, by definition, active ingredients in a drug.

 9   75. FDA further requires that whenever a new, active ingredient is added to a drug, then the drug
10
           becomes an entirely new drug, necessitating a submission of a New Drug Application by the
11
           manufacturer. Absent such an application, followed by a review and approval by the FDA,
12
           this new drug remains a distinct, unapproved product.66
13

14
          IV. FAILURE TO ADHERE TO THE TERMS OF AN ANDA APPROVAL, OR ALTERNATIVELY,
15            FAILURE TO OBTAIN FDA APPROVAL FOR A NEW DRUG DEPRIVES THE
              MANUFACTURER OF THE SHIELD OF FEDERAL PREEMPTION UNDER PLIVA V. MENSING,
16            564 U.S. 604 (2011).
17   76. In Mensing, the Supreme Court held that a state law claim which required generic
18
           manufacturers to use a different, stronger label was preempted. See generally, Pliva v.
19
           Mensing, 564 U.S. 604 (2011). The Court so held because generic labels are required to be
20
           the same as the corresponding brand-name labels. See id.
21
     77. However, when a generic manufacturer ceases to manufacture a drug that meets all terms of
22

23         its approval, or in other words, when the drug is not the same as its corresponding brand-name

24         drug, then the manufacturer has created an entirely new (and unapproved) drug.
25

26

27
     65
          https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=210.3.
28   66
          See 21 C.F.R. § 310.3(h).

                                               16
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 17 of 39

 1   78. This new and unapproved drug cannot be required to have the same label as the brand-name
 2        drug, as the two products are no longer the same. Thus, the manufacturer forfeits the shield of
 3
          federal preemption.
 4
     79. Therefore, Plaintiff’s state-law claims asserted herein do no conflict with the federal
 5
          regulatory scheme.
 6

 7   80. At the very least and alternatively, drugs with different and dangerous ingredients than their

 8        brand-name counterparts are deemed to be adulterated under federal law, and the sale or

 9        introduction into commerce of adulterated drugs is illegal.67 Thus, a plaintiff bringing a state-
10
          law tort claim premised upon this violation is not asking the manufacturer to do anything
11
          different than what federal law already requires.
12
     81. Plaintiff references federal law herein not in any attempt to enforce it, but only to demonstrate
13
          that their state-law tort claims do not impose any additional obligations on Defendants,
14

15        beyond what is already required of them under federal law.

16   82. Because the valsartan-containing drugs ingested by Plaintiff were never approved or even
17        reviewed by the FDA, the FDA never conducted an assessment of safety or effectiveness for
18
          these drugs.
19
20        V. DEFENDANTS MADE FALSE STATEMENTS                 IN THE   LABELING    OF ITS    VALSARTAN-
             CONTAINING DRUGS
21
     83. A manufacturer is required to give adequate directions for the use of a pharmaceutical drug
22

23        such that a “layman can use a drug safely and for the purposes for which it is intended,”68 and

24        conform to requirements governing the appearance of the label.69
25

26   67
        See generally, https://www.justice.gov/opa/pr/generic-drug-manufacturer-ranbaxy-pleads-
27   guilty-and-agrees-pay-500-million-resolve-false.
     68
        21 C.F.R. § 201.5.
28   69
        21 C.F.R. § 801.15.

                                               17
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 18 of 39

 1   84. “Labeling” encompasses all written, printed or graphic material accompanying the drug or
 2         device,70 and therefore broadly encompasses nearly every form of promotional activity,
 3
           including not only “package inserts” but also advertising.
 4
     85. “Most, if not all, labeling is advertising. The term “labeling” is defined in the FDCA as
 5
           including all printed matter accompanying any article. Congress did not, and we cannot,
 6

 7         exclude from the definition printed matter which constitutes advertising.”71

 8   86. If a manufacturer labels a drug but omits ingredients, that renders the drug misbranded.72

 9   87. Because NDMA and/or NDEA were not disclosed by Defendants as ingredients in the
10
           valsartan-containing drugs ingested by Plaintiff, the subject drugs were misbranded.
11
     88. It is unlawful to introduce a misbranded drug into interstate commerce.73 Thus, the valsartan-
12
           containing drugs ingested by Plaintiff were unlawfully distributed and sold.
13

14
          VI. ADHERENCE TO GOOD MANUFACTURING PRACTICES
15
     89. In manufacturing, distributing, and selling the contaminated valsartan-containing drugs
16
           ingested by Plaintiff, Defendants violated the following Current Good Manufacturing
17
           Practices:
18

19   90. Under 21 C.F.R. § 200 et seq., current good manufacturing practice (cGMP) requirements are

20         set forth. The requirements in this part are intended to ensure that drugs will be safe and
21         effective and otherwise in compliance with the FDCA. This part establishes basic
22
           requirements applicable to manufacturers of pharmaceutical drugs.
23
     91. 21 C.F.R. § 201.6 states that “[t]he labeling of a drug which contains two or more ingredients
24
           may be misleading by reason, among other reasons, of the designation of such drug in such
25

26   70
        Id. 65 Fed. Reg. 14286 (March 16, 2000).
     71
27      U.S. v. Research Labs., 126 F.2d 42, 45 (9th Cir. 1942).
     72
        21 C.F.R. § 201.6; 201.10.
28   73
        21 U.S.C. § 331(a).

                                              18
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 19 of 39

 1       labeling by a name which includes or suggests the name of one or more but not all such
 2       ingredients, even though the names of all such ingredients are stated elsewhere in the
 3
         labeling.”
 4
     92. Section 201.10 requires that all ingredients (meaning “any substance in the drug, whether
 5
         added to the formulation as a single substance or in admixture [sic] with other substances) be
 6

 7       listed. Failure to reveal the presence of an ingredient when the ingredient is material to the

 8       drug renders the drug misbranded.

 9   93. Section 201.56 provides requirements for drug labeling:
10
                    (1) The labeling must contain a summary of the essential scientific information needed
11
                       for the safe and effective use of the drug.
12
                    (2) The labeling must be accurate and must not be misleading.
13
                    (3) A drug’s labeling must be based upon human data, and no claims can be made if
14

15                     there is insufficient evidence of effectiveness.

16   Further, any new labels submitted to the FDA must contain all information outlined in the
17   regulation. This includes providing adequate warnings about serious and frequently occurring
18
     adverse reactions. This also may include providing a boxed warning for adverse reactions that
19
     may lead to death or serious injury. Clinically significant adverse reactions should also be listed
20
     in the Warnings and Precautions section of the label. The label must also provide information
21

22   about whether long term studies in animals have been performed to evaluate carcinogenic

23   potential.

24   94. Section 202.1 covers prescription-drug advertisements and requires that the ingredients of the
25       drug appear in ads. Ads must also contain true statements of information relating to side
26
         effects.
27

28

                                               19
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 20 of 39

 1   95. Parts 211, 225, and 266 “contain the minimum current good manufacturing practices for the
 2      methods used in, and the facilities or controls to be used for, the manufacture, processing,
 3
        packaging, or holding of a drug to assure that such drug meets the requirements of the act as
 4
        to safety, and has the identity and strength and meets the quality and purity characteristics that
 5
        is purports or is represented to possess.” 21 C.F.R. 210.1(a). Failure to comply with any of
 6

 7      these regulations renders a drug adulterated. 21 C.F.R. 210.1(b).

 8   96. Section 210.3(7) defines an active ingredient in a drug: “Active ingredient means any

 9      component that is intended to furnish pharmacological activity or other direct effect in the
10      diagnosis, cure, mitigation, treatment, or prevention of disease, or to affect the structure or
11
        any function of the body of man or other animals. The term includes those components that
12
        may undergo chemical change in the manufacture of the drug product and be present in the
13
        drug product in a modified form intended to furnish the specified activity or effect.”
14

15   97. Section 211.22 requires that a quality control unit be charged with ensuring quality

16      requirements are met and the personnel are adequately trained.

17   98. Sections 211.42-58 require that facilities be kept in good repair, that adequate lighting,
18
        ventilation, and temperature conditions be maintained.
19
     99. Sections 211.100-211.115 require manufacturers to have written procedures for production
20
        and process control to ensure consistency and quality. These procedures should also require
21
        thorough documentation of any deviations from these procedures.
22

23   100.   Section 211.160 require that manufacturers maintain written standards, sampling plans,

24      test procedures, or other laboratory control mechanisms, including sampling procedures and
25      plans, and that those standards be reviewed by a quality control unit. All deviations from
26
        these procedures should be documented.
27

28

                                           20
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 21 of 39

 1   101.   Sections 211.165, 211.166, and 211.170 require that appropriate sampling and stability
 2      testing be done, and that samples be retained for testing.
 3
     102.   Sections 211.180-211.198 require written records of maintenance, laboratory records,
 4
        distribution records, complaint files, among other things.
 5

 6                        VI.    PLAINTIFF-SPECIFIC ALLEGATIONS
 7
     103.   Between approximately October of 2015 and June 2018, Plaintiff Kevork Avedikian was
 8
        prescribed and took generic valsartan to treat high blood pressure.
 9
     104.   The valsartan ingested by Plaintiff was manufactured by the above-captioned defendants
10

11      and was at least in part subject to the recent recall of valsartan issued by the United States

12      Food and Drug Administration.

13   105.   On or around May 22, 2018, Plaintiff was diagnosed with Stomach Cancer.
14
     106.   As a result of Plaintiff’s ingestion of contaminated valsartan, Plaintiff developed and was
15
        diagnosed with cancer, which caused permanent and disabling injuries.
16

17      I. CAUSATION
18
     107.   Plaintiff would not have consented to taking valsartan, had Plaintiff known of or been
19
        fully and adequately informed by Defendants of the true increased risks and serious dangers
20
        of taking the drug, which was rendered unreasonably dangerous by the presence of NDMA
21
        and/or NDEA.
22

23   108.   Plaintiff and Plaintiff’s physicians reasonably relied on Defendant’s representations and

24      omissions regarding the safety and efficacy of valsartan.
25   109.   Plaintiffs and Plaintiff’s physicians did not know of the specific increased risks and
26
        serious dangers, and/or were misled by Defendants, who knew or should have known of the
27
        true risks and dangers, but consciously chose not to inform Plaintiffs or Plaintiff’s physicians
28

                                           21
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 22 of 39

 1      of those risks and further chose to actively misrepresent those risks and dangers to the
 2      Plaintiff and Plaintiff’s physicians.
 3
     110.   Plaintiff and Plaintiff’s physicians chose to take and prescribe valsartan based on the risks
 4
        and benefits disclosed to them by Defendants but would have made a difference choice, had
 5
        the true risks and benefits been provided.
 6

 7
       II. PLAINTIFFS’ RESULTING DAMAGES AND INJURIES
 8
     111.   Plaintiff suffered serious personal injuries as a direct and proximate result of the
 9
        Defendants’ failure to provide adequate warnings, failure to design, manufacture, sell, or
10

11      distribute a safe product, and failure to adhere to safe manufacturing processes.

12   112.   As a direct and proximate result of these Defendants’ wrongful conduct and the use of

13      Defendants’ defective medications, Plaintiff suffered and will continue to suffer from severe
14
        injuries and damages, including but not limited to severe personal injuries, great emotional
15
        distress, and mental anguish.
16
     113.   As a result of use of contaminated valsartan as designed, manufactured, promoted, sold
17
        and/or supplied by Defendants, and as a result of the negligence, callousness and the other
18

19      wrongdoing and misconduct of the Defendants as described herein:

20          a. Plaintiff was injured and suffered injuries to Plaintiff’s body and mind, the exact
21             nature of which are not completely known to date;
22
            b. Plaintiff sustained economic losses, including loss of earnings and diminution of the
23
               loss of earning capacity, the exact amount of which is presently unknown;
24
            c. Plaintiff incurred medical expenses and will be required to incur additional medical
25

26             expenses in the future as a result of the injuries and damages Plaintiff suffered;

27          d. Plaintiff is therefore entitled to damages in an amount to be proven at trial, together

28             with interests thereon and costs.

                                            22
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 23 of 39

 1
       III. EQUITABLE TOLLING/ FRAUDULENT CONCEALMENT
 2

 3   114.   Plaintiff had no reason until recently to suspect that Plaintiff’s cancer was caused by

 4      Defendants’ defective and unreasonably dangerous drug. Plaintiff did not know and could not

 5      have known through the exercise of reasonable diligence that the use of contaminated
 6      valsartan caused Plaintiff’s injuries (or that Plaintiff’s valsartan was contaminated at all). For
 7
        these reasons, Plaintiff’s Complaint was filed within the time period allowed by the applicable
 8
        statutes of limitations.
 9
     115.   Plaintiff herein brings this action within the applicable statutes of limitations.
10

11      Specifically, Plaintiff brings this action within the prescribed time limits following Plaintiff’s

12      injuries and Plaintiff’s knowledge of the wrongful cause. Prior to such time, Plaintiff did not

13      know nor had reason to know of Plaintiff’s injuries and/or the wrongful cause thereof.
14
     116.   Defendants’ failure to document or follow up on the known defects of its products, and
15
        processes, and concealment of known defects, serious increased risks, dangers, and
16
        complications, constitutes fraudulent concealment that equitably tolls any proffered statute of
17
        limitation that may otherwise bar the recovery sought by Plaintiff herein.
18

19   117.   Defendants named herein are estopped from relying on any statute of limitations defense

20      because they continued to downplay and deny reports and studies questioning the safety of
21      contaminated valsartan, actively and intentionally concealed the defects, suppressed reports
22
        and adverse information, failed to satisfy FDA and other regulatory and legal requirements,
23
        and failed to disclose known dangerous defects and serious increased risks and complications
24
        to physicians and Plaintiff.
25

26   118.   Defendants performed the above acts, which were and are illegal, to encourage physicians

27      and patients to prescribe and take valsartan in its contaminated and unreasonably dangerous

28      form.

                                            23
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 24 of 39

 1   119.   At all relevant times, the Defendants were under a continuing duty to disclose the true
 2      character, quality, and nature of the increased risks and dangers associated with valsartan,
 3
        particularly when the drug ceased to be the same as its brand-name counterpart.
 4
     120.   Defendants furthered their fraudulent concealment through acts and omissions, including
 5
        misrepresenting known dangers and/or defects in valsartan, and a continued and systematic
 6

 7      failure to disclose and/or cover-up such information from/to the Plaintiffs, Plaintiffs’

 8      physicians, and the public.

 9   121.   Defendants’ acts and omissions, before, during and/or after the act causing Plaintiff’s
10
        injuries, prevented Plaintiff and/or Plaintiff’s physicians from discovering the injury or causes
11
        thereof until recently.
12
     122.   Defendants’ conduct, because it was purposely committed, was known or should have
13
        been known by them to be dangerous, heedless, reckless, and without regard to the
14

15      consequences or the rights and safety of Plaintiff and other patients.

16
                                  VII.   GENERAL ALLEGATIONS
17
     123.   Plaintiff repeats and incorporates by reference all other paragraphs of this Complaint as if
18

19      fully set forth herein and further alleges as follows:

20   124.   At all relevant times, the valsartan-containing drugs ingested by Plaintiff were researched,
21      developed, manufactured, marketed, promoted, advertised, sold, designed and/or distributed
22
        by Defendants.
23
     125.   Defendants negligently, carelessly, and/or recklessly manufactured, marketed, advertised,
24
        promoted, sold, designed and/or distributed the valsartan-containing drugs ingested by
25

26      Plaintiff as safe and effective treatment for Plaintiff’s underlying condition.

27

28

                                            24
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 25 of 39

 1   126.   Defendants knew, and/or had reason to know, that the valsartan-containing drugs ingested
 2      by Plaintiff were defective, unreasonably dangerous, and not safe for the purposes and uses
 3
        that these Defendants intended.
 4
     127.   Defendants knew, and/or had reason to know, that the valsartan-containing drugs ingested
 5
        by Plaintiff were defective, unreasonably dangerous and not safe for human consumption, as
 6

 7      they contained dangerously high levels of carcinogenic compounds, namely NDMA and

 8      NDEA.

 9
        I. REPRESENTATIONS
10

11   128.   Defendants promoted the valsartan-containing drugs ingested by Plaintiff for treatment of

12      high blood pressure and other indications.

13   129.   Defendants misrepresented, downplayed, and/or omitted the safety risks of the valsartan-
14
        containing drugs ingested by Plaintiff to physicians and patients, including Plaintiff and
15
        Plaintiff’s physicians by failing to disclose the presence of NDMA and/or NDEA in their
16
        products and by failing to disclose the side effects associated with ingesting these compounds
17
        at dangerously high levels.
18

19   130.   Defendants willfully and/or intentionally failed to warn and/or alert physicians and

20      patients, including Plaintiff and Plaintiff’s physicians, of the increased risks and significant
21      dangers resulting from the FDA-unapproved use of the valsartan-containing drugs ingested by
22
        Plaintiff, which contained carcinogenic compounds.
23
     131.   Defendants knew and/or had reason to know, that their representations and suggestions to
24
        physicians that their valsartan-containing drugs were safe and effective for such uses, were
25

26      materially false and misleading and that physicians and patients including Plaintiff and

27      Plaintiff’s physicians, would rely on such representations.

28

                                           25
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 26 of 39

 1   132.   Defendants failed to conduct proper testing relating to the unapproved drugs they
 2      manufactured, distributed, marketed, and sold to Plaintiff and Plaintiff’s physicians.
 3
     133.   Defendants failed to seek FDA approval for the unapproved drugs they manufactured,
 4
        distributed, marketed, and sold to Plaintiff and Plaintiff’s physicians.
 5
     134.   Defendants failed to sufficiently conduct post-market surveillance for the unapproved
 6

 7      drugs they manufactured, distributed, marketed, and sold to Plaintiff and Plaintiff’s

 8      physicians.

 9   135.   The ongoing scheme described herein could not have been perpetrated over a substantial
10
        period of time, as has occurred here, without knowledge and complicity of personnel at the
11
        highest level of Defendants, including the corporate officers.
12
     136.   Defendants knew and/or had reason to know of the likelihood of serious injuries caused
13
        by the use of the valsartan-containing drugs ingested by Plaintiff, but they concealed this
14

15      information and did not warn Plaintiff or Plaintiff’s physicians, preventing Plaintiff and

16      Plaintiff’s physicians from making informed choices in selecting other treatments or therapies
17      and preventing Plaintiff and Plaintiff’s physicians from timely discovering Plaintiff’s injuries.
18
     137.   Defendants knew or should have known that the manufacturing processes employed to
19
        make the valsartan-containing drugs ingested by Plaintiff was unreasonably dangerous,
20
        unsafe, unvalidated, and not properly studied or tested.
21

22   138.   Defendants knew or should have known that it is the manufacturer’s duty to test its

23      products to ensure they meet quality and safety standards. Yet, Defendants failed to do so.

24   139.   Had Defendants performed adequate tests on the valsartan-containing drugs, these
25      defendants would have discovered that these drugs were not safe for human consumption.
26

27                                VIII.    CLAIMS FOR RELIEF

28

                                           26
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 27 of 39

 1         I. STRICT LIABILTY- MANUFACTURING DEFECT
 2   140.     Plaintiff incorporates by reference all previous and subsequent paragraphs of this
 3
           Complaint as if fully set forth herein and further alleges as follows:
 4
     141.     At all times herein mentioned, Defendants designed, distributed, manufactured, sold,
 5
           tested, and marketed the drug ingested by Plaintiff to patients and physicians.
 6

 7   142.     At all relevant times, the medication ingested by Plaintiff was expected to and did reach

 8         Plaintiff without a substantial change in its condition as manufactured, distributed, and sold

 9         by Defendants.
10   143.     At all relevant times, the medication ingested by Plaintiff contained manufacturing
11
           defects, in that they differed from the approved design and specifications of the generic drug,
12
           valsartan.
13
     144.     At all relevant times, the medication ingested by Plaintiff contained manufacturing
14

15         defects, in that it differed from the brand-name equivalent, thereby rendering this product

16         unreasonably dangerous to patients such as Plaintiff.
17   145.     Defendants were required to manufacture a drug that conformed to FDA-approved
18
           specifications, such that the drug manufactured was an equal substitute to its brand-name
19
           equivalent, Diovan, which did not contain NDMA or NDEA. This drug was required to be
20
           the “same as an already marketed brand name drug in dosage form, safety, strength, route of
21

22         administration, quality, performance characteristics, and intended use.”74

23   146.     Defendants failed to meet the requirements mentioned in the paragraph above by utilizing

24         a flawed and unlawful manufacturing process that was unvalidated and unsafe.
25   147.     Instead, Defendants manufactured a different drug, containing additional active and
26
           harmful ingredients.
27

28   74   https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm.

                                              27
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 28 of 39

 1   148.   At all relevant times, the medication ingested by Plaintiff was used in a manner that was
 2      foreseeable and intended by Defendants.
 3
     149.   As a direct and proximate result of these manufacturing defects, Plaintiff sustained serious
 4
        injuries of a personal and pecuniary nature.
 5

 6     II. STRICT LIABILITY- FAILURE TO WARN
 7
     150.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this
 8
        Complaint as if fully set forth herein and further alleges as follows:
 9
     151.   Defendants had a duty to warn Plaintiff and Plaintiff’s physicians about the true risks and
10

11      benefits of the valsartan-containing drugs ingested by Plaintiff of which they knew, or in the

12      exercise of ordinary care, should have known, at the time that the products left the

13      Defendants’ control.
14
     152.   Specifically, these Defendants should have warned Plaintiff and Plaintiff’s physicians
15
        about the risks of ingesting NDMA and/or NDEA at levels which exceeded thresholds
16
        deemed to be safe by state and federal governments.
17
     153.   As detailed in this Complaint, these Defendants knew or should have known of many or
18

19      all such risks and benefits, and yet failed to disclose them or simply misrepresented the risks

20      and the benefits.
21   154.   The Defendants did know, or should have known, that ingesting carcinogenic substances
22
        like NDMA and NDEA can cause cancer.
23
     155.   These Defendants breached their duty by failing to warn Plaintiffs and their physicians of
24
        the specific risks and benefits of using their drugs.
25

26   156.   Defendants, each of them, knew that the subject drugs would be prescribed by physicians

27      like Plaintiff’s physicians and ingested by patients like Plaintiff based upon information

28      provided by Defendants relating to the safety and efficacy of the drugs.

                                            28
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 29 of 39

 1   157.   The warnings and instructions accompanying the valsartan-containing drugs ingested by
 2      Plaintiff failed to provide the level of information that an ordinarily prudent physician or
 3
        consumer would expect when using the drugs in such a reasonably foreseeable manner.
 4
     158.   Defendants either recklessly or intentionally minimized and/or downplayed the risks of
 5
        serious side effects related to use of the valsartan-containing drugs ingested by Plaintiff.
 6

 7   159.   Further, because Defendants marketed an unapproved, misbranded, and adulterated drug,

 8      Defendants failed to supply an approved warning label to Plaintiff and Plaintiff’s physicians.

 9   160.   Plaintiffs and their physicians would not have prescribed and taken these valsartan-
10
        containing drugs had they known of the true safety risks related to their use.
11
     161.   As a direct and proximate result of one or more of the above-listed dangerous conditions,
12
        defects and negligence, Plaintiff sustained serious injuries of a personal and pecuniary nature.
13

14
       III. STRICT LIABILITY- DESIGN DEFECT
15
     162.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this
16
        Complaint as if fully set forth herein and further alleges as follows:
17
     163.   For the reasons described herein, the valsartan-containing drugs ingested by Plaintiff were
18

19      adulterated and unreasonably dangerous, as they contained carcinogenic active ingredients,

20      namely NDMA and/or NDEA.
21   164.   These drugs, as intended by these Defendants, reached Plaintiff without a substantial
22
        change in the condition in which they were sold.
23
     165.   Defendants’ drugs were defectively designed because the design was unsafe for the
24
        purposes intended by Defendants (ingestion for the treatment of high blood pressure or similar
25

26      indications), in the manner promoted by such Defendants and/or in a manner reasonably

27      foreseeable by Defendants.

28

                                           29
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 30 of 39

 1   166.   The valsartan-containing drugs ingested by Plaintiff, for the uses intended by these
 2      Defendants, failed to perform as safely as an ordinary consumer would expect when used in
 3
        the manner intended and marketed by them. The risks of these drugs outweighed their
 4
        benefits when used for the purposes and in the manner intended and foreseeable by these
 5
        Defendants.
 6

 7   167.   These drugs were designed in a way that caused users to suffer injuries including, but not

 8      limited to cancer.

 9   168.   These foreseeable risks of harm could have been reduced or avoided by adopting a
10
        reasonable alternative design, as originally approved by the FDA. However, Defendants did
11
        not adopt a design that would have rendered these drugs reasonably safe.
12
     169.   Plaintiff and Plaintiff’s physicians prescribed and took these drugs in a manner intended
13
        and reasonably foreseeable by Defendants.
14

15   170.   Plaintiffs and Plaintiff’s physicians were not aware of the aforementioned defects at any

16      time prior to the injuries caused by these drugs.
17   171.   As a legal and proximate result of the aforementioned defects, Plaintiff sustained the
18
        injuries and damages set forth herein.
19
20     IV. NEGLIGENCE
21   172.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this
22
        Complaint as if fully set forth herein and further alleges as follows:
23
     173.   Defendants marketed these drugs to and for the benefit of Plaintiff.
24
     174.   Defendants owed Plaintiff, and Plaintiff’s physicians, duties to exercise reasonable or
25

26      ordinary care under the circumstances in light of the generally recognized and prevailing

27      scientific knowledge at the time the products were sold.

28

                                             30
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 31 of 39

 1   175.   Through the conduct described in this Complaint, Defendants breached their duties to
 2      Plaintiff and to Plaintiff’s physicians.
 3
     176.   Defendants knew, or should have known, that, due to their failure to use reasonable care,
 4
        Plaintiff and Plaintiff’s physicians would use and did use their products to the detriment of
 5
        Plaintiff’s health, safety and well-being.
 6

 7   177.   As a legal and proximate result of Defendants’ negligence, Plaintiff sustained the injuries

 8      and damages set forth herein.

 9
       V. NEGLIGENCE PER SE
10

11   178.   Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint as if

12      fully set forth herein and further allege as follows:

13   179.   Defendants violated federal statutes and regulations, including but not limited to the
14
        statutes cited herein.
15
     180.   The valsartan-containing drugs ingested by Plaintiff were designed, manufactured, sold,
16
        and distributed in violation of federal law, as these drugs never received FDA approval before
17
        being marketed and sold to Plaintiff’s physician and Plaintiff.
18

19   181.   Defendants’ actions, which constitute violations of the federal laws mentioned in this

20      Complaint, simultaneously violated common law obligations. Plaintiff’s state-law claims do
21      not impose any additional requirements on Defendants, beyond what is already required under
22
        federal law.
23
     182.   Defendants had a duty to comply with the applicable regulations. Notwithstanding this
24
        duty, Defendants breached this duty by designing, manufacturing, labeling, distributing,
25

26      marketing, advertising, and promoting the unapproved and unreasonably dangerous valsartan-

27      containing drugs to Plaintiff and Plaintiff’s physicians.

28

                                            31
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 32 of 39

 1   183.   As a direct and proximate result of Defendants’ violations of one or more of these federal
 2      statutory and regulatory standards of care, Plaintiff’s physicians prescribed, and Plaintiff
 3
        ingested these drugs, which were unreasonably dangerous.
 4
     184.   Defendants failed to act as reasonably prudent drug designers, manufacturers, wholesalers,
 5
        distributers, marketers, and sellers should.
 6

 7   185.   Plaintiff suffered, and will suffer in the future, injuries including, but not limited to

 8      physical injuries, pain, suffering, lost wages, disability, disfigurement, legal obligations for

 9      hospital, medical, nursing, rehabilitative, and other medical services and treatment. All of
10
        these damages are permanent.
11
     186.   Plaintiff is not seeking to enforce these federal provisions in this action. Likewise,
12
        Plaintiff is not suing merely because Defendants’ conduct violates these provisions. Rather
13
        Plaintiff alleges that Defendants’ conduct that violates these provisions also violates state
14

15      laws, which do not impose any obligations beyond those already required under federal law.

16   187.   Defendants’ violations of the aforementioned federal statutes and regulations establish a
17      prima facie case of negligence per se in tort under state common law.
18
     188.   Thus, for violation of federal law, including the FDCA and regulations promulgated
19
        thereunder which results in an unreasonably dangerous product proximately causing injuries;
20
        there already exists a money damages remedy under state common law.
21

22   189.   Defendants’ violations of these federal statutes and regulations caused Plaintiff’s injuries.

23   190.   Plaintiff’s injuries resulted from an occurrence that these laws and regulations were

24      designed to prevent.
25   191.   Plaintiff is a person whom these statutes and regulations were meant to protect.
26
     192.   Defendants’ violation of these statutes or regulations constitutes negligence per se.
27

28

                                           32
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 33 of 39

 1
       VI. BREACH OF EXPRESS WARRANTY
 2

 3   193.   Plaintiff repeats and incorporates by reference all other paragraphs of this Complaint as if

 4      fully set forth herein and further alleges as follows:

 5   194.   Defendants utilized false and deceptive product labels and other labeling, as well as
 6      advertising to promote, encourage, and urge the use, purchase, and utilization of these drugs
 7
        by representing the quality and safety to health care professionals, Plaintiff, and the public in
 8
        such a way as to induce their purchase or use.
 9
     195.   Through these representations, Defendants made express warranties that these valsartan-
10

11      containing drugs would conform to the representations.          More specifically, Defendants

12      represented that these drugs, when ingested by Plaintiffs in the manner foreseen by

13      Defendants, were safe and effective, that these drugs were safe and effective for use by
14
        individuals such as Plaintiff, and/or that these drugs were safe and effective to treat their
15
        conditions.
16
     196.   Defendants represented that their drugs were FDA-approved and that these drugs only
17
        contained the ingredients disclosed on the label. These specific misrepresentations went
18

19      beyond mere puffery as they were printed on the very product and in the product labeling.

20   197.   The representations, as set forth above, contained or constituted affirmations of fact or
21      promises made by the seller to the buyer which related to the goods and became part of the
22
        basis of the bargain creating an express warranty that the goods shall conform to the
23
        affirmations of fact or promises.
24
     198.   The drugs ingested by Plaintiff did not conform to the representations made by
25

26      Defendants, because these drugs were not safe for human ingestion in the manner intended by

27      Defendants and contained ingredients not disclosed in the product labeling.

28

                                            33
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 34 of 39

 1   199.   At all relevant times, Plaintiffs took these drugs for the purpose and in the manner
 2      intended by Defendants.
 3
     200.   Plaintiff and Plaintiff’s physicians, by the use of reasonable care, could not have
 4
        discovered the breached warranty and realized its hidden increased risks and it unreasonable
 5
        dangers.
 6

 7   201.   Defendants’ breaches constitute violations of state common laws.

 8   202.   The breach of the warranty was a substantial factor in bringing about Plaintiff’s severe

 9      and debilitating injuries, economic loss, and other damages, including but not limited to,
10
        cancer, cost of medical care, rehabilitation, lost income, cancer, pain and suffering, and
11
        mental and emotional distress for which they are entitled to compensatory and equitable
12
        damages and declaratory relief in an amount to be proven at trial.
13

14
      VII. BREACH OF IMPLIED WARRANTY
15
     203.   Plaintiff repeats and incorporates by reference all other paragraphs of this Complaint as if
16
        fully set forth herein and further alleges as follows:
17
     204.   The valsartan-containing drugs were not reasonably fit for the ordinary purposes for
18

19      which such goods are used and did not meet the expectations for the performance of the

20      product when used in the customary, usual and reasonably foreseeable manner. Nor were
21      these products minimally safe for their expected purpose.
22
     205.   At all relevant times, Plaintiff used these products for the purpose and in the manner
23
        intended by Defendants.
24
     206.   The breach of the warranty was a substantial factor in bringing about Plaintiff’s injuries.
25

26   207.   Defendants breached their implied warranty to Plaintiff in that Defendants’ products were

27      not of merchantable quality, safe and fit for their intended use, or adequately tested, in

28      violation of state common law principles.

                                            34
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 35 of 39

 1   208.   As a direct and proximate result of Defendants’ acts and omissions, Plaintiff ingested
 2      these unapproved and unreasonably dangerous valsartan-containing drugs and suffered severe
 3
        and debilitating injuries, economic loss, and other damages, including but not limited to,
 4
        cancer, cost of medical care, rehabilitation, lost income, cancer, pain and suffering and great
 5
        emotional and mental distress and anguish for which Plaintiff is entitled to compensatory,
 6

 7      special, and equitable damages in an amount to be proven at trial.

 8
     VIII. FRAUD
 9
     209.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this
10

11      Complaint as if fully set forth herein and further alleges as follows:

12   210.   These Defendants had a confidential and special relationship with Plaintiff and/or

13      Plaintiff’s physicians due to (a) Defendants’ vastly superior knowledge of the health and
14
        safety risks relating to their drugs; and (b) Defendants’ sole and/or superior knowledge of
15
        their dangerous and irresponsible practices of improperly promoting these unapproved,
16
        carcinogenic drugs.
17
     211.   Upon information and belief, Defendants were aware that their drugs contained dangerous
18

19      and carcinogenic compounds, namely NDMA and NDEA.

20   212.   Defendants had an affirmative duty to fully and adequately warn Plaintiff and Plaintiff’s
21      physicians of the true health and safety risks associated with these valsartan-containing drugs
22
        for the uses intended by these Defendants; namely, that these drugs contained unsafe levels of
23
        NDMA and/or NDEA.
24
     213.   Defendants also had a duty to disclose their dangerous and irresponsible practices of
25

26      improperly designing, manufacturing, selling, marketing, and distributing drugs that did not

27      have FDA approval and drugs which had not been sufficiently studied.

28

                                           35
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 36 of 39

 1   214.   Independent of any special relationship of confidence or trust, Defendants had a duty not
 2      to conceal the risks associated with using their valsartan-containing drugs from Plaintiffs
 3
        and/or Plaintiff’s physicians. Instead, under state common law, these Defendants had a duty
 4
        to fully disclose such risks and dangers to Plaintiffs and/or Plaintiff’s physicians.
 5
     215.   Defendants fraudulently and intentionally misrepresented and/or fraudulently concealed
 6

 7      material and important health and safety product risk information from Plaintiffs and

 8      Plaintiff’s physicians, as alleged in this Complaint.

 9   216.   Plaintiffs and/or Plaintiff’s physicians would not have decided to prescribe and ingest
10
        these drugs had they known of the true safety risks related to such use, all of which were
11
        known to Defendants.
12
     217.   Defendants knew that they were concealing and/or misrepresenting true information about
13
        the comparative risks and benefits of the valsartan-containing drugs and the relative benefits
14

15      and availability of alternate products, treatments and/or therapies.

16   218.   Defendants knew that Plaintiff and Plaintiff’s physicians would regard the matters
17      Defendants concealed and/or misrepresented to be important in determining the course of
18
        treatment for Plaintiff, including Plaintiff and Plaintiff’s physicians’ decisions regarding
19
        whether to prescribe and ingest the valsartan-containing drugs for the purposes and in the
20
        manner intended by these Defendants.
21

22   219.   Defendants intended to cause Plaintiff and Plaintiff’s physicians to rely on their

23      concealment of information and/or misrepresentations about the safety risks related to these

24      drugs to induce them to prescribe and ingest the drugs.
25   220.   Plaintiff and/or Plaintiff’s physicians were justified in relying, and did rely, on
26
        Defendants’ concealment of information and/or misrepresentations about the safety risks
27
        related to the valsartan-containing drugs in deciding to prescribe and ingest these drugs.
28

                                            36
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 37 of 39

 1   221.   As the direct, proximate and legal cause and result of the Defendants’ fraudulent
 2      concealment and misrepresentations and suppression of material health and safety risks
 3
        relating to these unapproved and unreasonably dangerous valsartan-containing drugs and
 4
        Defendants’ dangerous and irresponsible marketing and promotion practices, Plaintiff was
 5
        injured and incurred damages, including but not limited to medical and hospital expenses, lost
 6

 7      wages and lost earning capacity, physical and mental pain and suffering, and loss of the

 8      enjoyment of life.

 9
       IX. NEGLIGENT MISREPRESENTATION
10

11   222.   Plaintiff incorporates by reference all previous and subsequent paragraphs of this

12      Complaint as if fully set forth herein and further alleges as follows:

13   223.   At all relevant times, Defendants were engaged in the business of manufacturing,
14
        marketing, distributing, and selling the valsartan-containing drugs for resale or use, and in fact
15
        did sell these drugs to Plaintiff.
16
     224.   Specific defects in these products, as specified above in this Complaint, rendered them
17
        defective and unreasonably dangerous.
18

19   225.   In the course of marketing these products, the Defendants made untrue representations of

20      material facts and/or omitted material information to Plaintiff, Plaintiff’s physicians, and the
21      public at large.
22
     226.   Plaintiff and/or Plaintiff’s physicians reasonably relied on such misrepresentations and/or
23
        omissions and were thereby induced to purchase these products.
24
     227.   Plaintiff and Plaintiff’s physicians would not have purchased and used these products had
25

26      they known of the true safety risks related to such use.

27

28

                                             37
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 38 of 39

 1   228.   Defendants were negligent in making these untrue misrepresentations and/or omitting
 2      material information because Defendants knew, or had reason to know, of the actual,
 3
        unreasonable dangers and defects in their products.
 4
     229.   Plaintiff and Plaintiff’s physicians were justified in relying, and did rely, on the
 5
        misrepresentations and omissions about the safety risks related to Defendants’ products.
 6

 7   230.   As the direct, producing, proximate and legal result of the Defendants’ misrepresentations,

 8      Plaintiff suffered severe physical pain, medical and hospital expenses, lost wages, pain and

 9      suffering, and pecuniary loss.
10
     231.   Plaintiff is therefore entitled to damages in an amount to be proven at trial, together with
11
        interest thereon and costs.
12

13
                                      PRAYER FOR RELIEF
14

15   WHEREFORE, Plaintiffs respectfully demand judgment against Defendants, and each of them,

16   individually, jointly and severally at trial and requests compensatory damages, together with
17   interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems just and proper
18
     as well as:
19
        A. Compensatory damages to Plaintiff for past, present, and future damages, including, but
20
            not limited to, great pain and suffering and emotional distress and anguish, for severe and
21
            permanent personal injuries sustained by Plaintiff, health and medical care costs, together
22

23          with interest and costs as provided by law;

24      B. For general damages in a sum exceeding this Court’s jurisdictional minimum;
25      C. For specific damages according to proof;
26
        D. For all ascertainable economic and non-economic damages according to proof in a sum
27
            exceeding this Court’s jurisdictional minimum;
28

                                            38
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:19-cv-00212-LJO-SKO Document 1 Filed 02/12/19 Page 39 of 39

 1      E. For Restitution and disgorgement of profits;
 2      F. For Punitive and Exemplary damages according to proof;
 3
        G. For pre-judgment interest and post-judgment interest as allowed by law;
 4
        H. For reasonable attorneys’ fees;
 5
        I. the costs of these proceedings; and
 6

 7      J. For such other and further relief as this Court deems just and proper.

 8

 9
10   Dated: February 12, 2019                    Respectfully Submitted,
11

12

13                                               /s/
14                                               Michael Louis Kelly (SBN 82063)
                                                 mlk@kirtlandpackard.com
15                                               Behram V. Parekh (SBN 180361)
                                                 bvp@kirtlandpackard.com
16                                               Ruth Rizkalla (SBN 224973)
                                                 rr@kirtlandpackard.com
17
                                                 KIRTLAND & PACKARD LLP
18                                               1638 South Pacific Coast Highway
                                                 Redondo Beach, CA 90277
19                                               Telephone: (310) 536-1000
                                                 Facsimile: (310) 536-1001
20

21                                               /s/Daniel A Nigh
                                                 Daniel A. Nigh
22                                               Levin, Papantonio, Thomas, Mitchell, Rafferty &
                                                 Proctor, P.A.
23                                               316 S. Baylen Street, Suite 600
                                                 Pensacola, FL 32502
24                                               Phone: (850) 435-7013
                                                 Fax: (850) 436-6013
25                                               Email: dnigh@levinlaw.com
26                                               Attorneys for Plaintiff
27

28

                                           39
                           COMPLAINT AND DEMAND FOR JURY TRIAL
